Case 19-31717-sgj11 Doc 83 Filed 07/03/19             Entered 07/03/19 16:24:19      Page 1 of 16



   Stephen A. McCartin (TX 13374700)
   Mark C. Moore (TX 24074751)
   Melina T. Bales (TX 24106851)
   FOLEY GARDERE
   FOLEY & LARDNER LLP
   2021 McKinney Avenue, Suite 1600
   Dallas, TX 75201
   Telephone: (214) 999-3000
   Facsimile: (214) 999-4667
   smccartin@foley.com
   mmoore@foley.com
   mbales@foley.com

   PROPOSED COUNSEL TO DEBTOR
   FRANKIE V’S KITCHEN, LLC

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

   In re:                                         §    Chapter 11
                                                  §
   FRANKIE V’S KITCHEN, LLC.                      §    Case No.: 19-31717
                                                  §
                    Debtor.                       §

MOTION FOR ORDER APPROVING/AUTHORIZING (I) SALE OF SUBSTANTIALLY
ALL OF THE ASSETS OF FRANKIE V’S KITCHEN, LLC FREE AND CLEAR OF ALL
LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS AND (II) ASSUMPTION AND
   ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
                LEASES IN CONNECTION WITH THE SALE

       Frankie V’s Kitchen, LLC, as debtor and debtor-in-possession (the “Debtor”) hereby

files its Sale Motion for Order Approving/Authorizing (i) Sale of Substantially All of the Assets of

Frankie V’s Kitchen Free and Clear of All Liens, Claims, Encumbrances, and Interests and (ii)

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases in

Connection with the Sale (the “Sale Motion”), requesting entry of an order pursuant to 11 U.S.C.

§§ 105, 363, and 365, and Rules 2002, 6004, 6006, and 9014 of the Federal Rules of Bankruptcy

Procedure

               a)      authorizing the sale of substantially all of the assets associated with or
                       related to the operations of the Debtor (the “Assets”) free and clear of
                       liens, claims, encumbrances, and interests (the “Sale”);
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                 Entered 07/03/19 16:24:19            Page 2 of 16



                b)       approving an Asset Purchase Agreement or similar sale contract (the
                         “APA”) with Casa Verde Foods, LLC (“Purchaser”) providing definitive
                         terms substantially in the form of the letter of intent (the “Letter”)
                         attached hereto as Exhibit A1;

                c)       approving the assumption and assignment of certain executory contracts
                         and unexpired leases, including, for example, licenses and permits (the
                         “Designated Contracts”) to the Purchaser; and,

                d)       granting related relief.

In support of the Sale Motion, the Debtor respectfully states as follows:

                                              I.
                                      EXECUTIVE SUMMARY

        1.      The purpose of this Sale Motion is to seek approval of the sale of all or virtually

all of the Debtor’s Assets to the Purchaser. “Assets” as contemplated by the proposed Sale to the

Purchaser does not include: 1) any cash held by the Debtor, 2) any accounts receivable generated

by the Debtor prior to the closing date (the “Closing”) of the proposed Sale, or 3) claims or

causes of action of or that may be asserted by the Debtor, including, but not limited to, any

claims arising under Chapter 5 of the Bankruptcy Code or the Debtor’s various insurance

policies.

        2.      Accordingly, the Assets constitute primarily the Debtor’s inventory and

equipment, wherever located, the Debtor’s intellectual property (to the extent any such property

exists) or any other physical assets owned by the Debtor that are necessary for the operation of

the Debtor’s business.       The Debtor also proposes to assume and assign certain executory

contracts and unexpired leases identified by the Purchaser (the “Designated Contracts”).




1
        Due to the expedited nature of the proposed sale to the Purchaser and the circumstances surrounding the
        Debtor’s receipt of and agreement to the terms contained in, the Letter, a definitive sale and/or asset
        purchase agreement has yet to be finalized. The Debtor will supplement this Sale Motion with any such
        agreement prior to the hearing on this Sale Motion scheduled for July 17, 2019 at 9:30 A.M.

FRANKIE V’S KITCHEN SALE MOTION                                                                        PAGE 2
Case 19-31717-sgj11 Doc 83 Filed 07/03/19            Entered 07/03/19 16:24:19        Page 3 of 16



       3.        At any hearing on the Sale Motion, the Debtor would show the following:

                 a.     That the Sale of the Debtor’s Assets to the Purchaser under the
                        circumstances of this bankruptcy case is a sound exercise of the Debtor’s
                        business judgment after arm’s-length negotiations that resulted in the best
                        value being realized for such Assets;

                 b.     That the terms of the APA are reasonable and appropriate under the
                        circumstances , including (but not limited to) with respect to the (a) the
                        purchase price to be paid to the Debtor (b) the Assets to be sold to the
                        Purchaser, (c) any assumed or excluded liabilities, (d) any warranties or
                        covenants, (e) events of termination, (f) the Break-Up Fee, and (g)
                        relationships between the Debtor, its creditors, and Purchaser (if any); and,

                 c.     Assumption and assignment of the Designated Contracts is in the best
                        interests of the Debtor, its estate, and the creditors thereof.

       4.        The Debtor will further show that the proposed Sale of its Assets is necessary and

appropriate in light of its economic circumstances and is in the best interests of its estate and the

creditors thereof.

       5.        As a result the Debtor should be authorized to sell all of its rights, title, and

interests in the Assets to the Purchaser free and clear of all liens, claims, encumbrances, and

interests, with all such liens, claims, encumbrances, and interests to attach to the proceeds of the

Sale. The Debtor should be further authorized to assume and assign the Designated Contracts to

the Purchaser.

       6.        Additionally, the Debtor requests approval of a topping or break-up fee payable to

the Purchaser in the amount of $50,000 in the event that the Sale to Purchaser does not close on

or before July 24, 2019 (the “Break-Up Fee”).

                                            II.
                                 JURISDICTION AND VENUE

       7.        This Court has jurisdiction to consider the Sale Motion pursuant to 28 U.S.C. §§

157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

FRANKIE V’S KITCHEN SALE MOTION                                                               PAGE 3
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                Entered 07/03/19 16:24:19             Page 4 of 16



       8.      The statutory predicates for the relief requested herein are §§ 105, 363, and 365 of

the Bankruptcy Code,2 and Rules 2002, 6004, 6006, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                III.
                                            BACKGROUND

       A.      The Chapter 11 Case

       9.      On May 20, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The

Debtor remains in possession of its property and is managing its business as debtor-in-possession

pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

       10.     The Debtor continues to operate and to manage its business as a “debtor-in-

possession” pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner

has been appointed in the Chapter 11 Case pursuant to section 1104 of the Bankruptcy Code. On

June 3, 2019, the US Trustee appointed an official committee of unsecured creditors comprising

of Dianne Betts, Liberty Carton Co., and Thomas Max Nygaard McNutt IV Trust (the

“Committee”).

       11.     Additional details concerning the Debtor, its operational history and capital

structure, and the circumstances that led to the filing of this Chapter 11 Case can be found in the

First Day Declaration of Steve Solomon (the “First Day Declaration”) filed at Docket No. 11 in

the above-captioned case.




2
       The term “Bankruptcy Code” shall mean 11 U.S.C. §§ 101 et seq., and all references to “§” shall mean the
       Bankruptcy Code unless otherwise noted.

FRANKIE V’S KITCHEN SALE MOTION                                                                        PAGE 4
Case 19-31717-sgj11 Doc 83 Filed 07/03/19           Entered 07/03/19 16:24:19        Page 5 of 16



       B.      The Proposed Sale

       12.     On or about July 3, 2019, the Debtor received the offer embodied in the Letter

from the Purchaser for substantially all of its Assets, excluding cash, accounts receivable, and

claims and causes of action.

       13.     At a hearing later that day (the same date of the filing of this Sale Motion), the

Debtor conferred with the Committee and other parties-in-interest and decided to pursue an

expedited Sale to the Purchaser pursuant to the terms outlined in the Letter, subject to Court

approval and a definitive APA to follow.

       14.     The Debtor then informed the Court of its intent to file this Sale Motion as

quickly as possible in order to give parties as much notice as it could under the circumstances,

and the Court agreed to hear the Sale Motion on July 17, 2019 at 9:30 A.M (the “Sale

Hearing”). Until approved by the Court at the Sale Hearing, the proposed Sale to the Purchaser

will be subject to higher and better offers, should any such offers be made to the Debtor.

                                      IV.
                      RELIEF REQUESTED AND BASIS THEREFOR

       15.     By this Sale Motion, pursuant to sections 105, 363, and 365 of the Bankruptcy

Code and Bankruptcy Rules 2002, 6004, 6006, and 9014, the Debtor seeks an order substantially

in the form attached hereto as Exhibit B (the “Sale Order”) that:

               a.     authorizes the Sale of the Assets to the Purchaser free and clear of all
                      liens, claims, interests, and encumbrances;

               b.     approves the assumption and assignment of the Designated Contracts to
                      the Purchaser;

               c.     waives any fourteen (14)-day stay imposed by Bankruptcy Rules 6004 and
                      6006; and,

               d.     grants such other and further relief as is just and proper.



FRANKIE V’S KITCHEN SALE MOTION                                                              PAGE 5
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                    Entered 07/03/19 16:24:19              Page 6 of 16



        A.       The Sale Is An Exercise of Sound Business Judgment And Should Be
                 Approved.

        16.      Section 363 of the Bankruptcy Code authorizes a debtor to sell assets of the estate

other than in the ordinary course of business and provides, in relevant part: “[t]he trustee, after

notice and a hearing, may use, sell or lease, other than in the ordinary course of business,

property of the estate ....”3

        17.      Courts approve proposed sales of property pursuant to § 363 if the transaction

represents the reasonable business judgment of the debtor.4 If a valid business justification exists

for the sale, as it does here, a debtor’s decision to sell property out of the ordinary course of

business enjoys a strong presumption “that in making a business decision the directors of a

corporation acted on an informed basis, in good faith and in an honest belief that the action taken

was in the best interests of the company.”5




3
        11 U.S.C. § 363(b)(1).
4
        See Inst. Creditors of Cont’l. Air Lines, Inc. v. Cont’l. Air Lines, Inc. (In re Cont’l. Air Lines), 780 F.2d
        1223, 1226 (5th Cir. 1986) (“[F]or the debtor-in-possession or trustee to satisfy its fiduciary duty … there
        must be some articulated business justification for using, selling, or leasing the property outside the
        ordinary course of business.”); In re Moore, 608 F.3d 253, 263 (5th Cir. 2010) (“A sale of assets under §
        363 … is subject to court approval and must be supported by an articulated business justification, good
        business judgment, or sound business reasons.”); In re Delaware & Hudson Rv. Co., 124 B.R. 169, 176 (D.
        Del. 1991) (holding that a court must be satisfied that there is a “sound business reason” justifying the
        preconfirmation sale of assets); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987)
        (stating that the elements necessary for approval of a section 363 sale in a Chapter 11 case are “that the
        proposed sale is fair and equitable, that there is a good business reason for completing the sale and the
        transaction is in good faith”); see also Comm. of Equity Security Holders v. Lionel Corp. (In re Lionel
        Corp.), 722 F.2d 1063 (2d Cir. 1983); Stephens Indus. Inc. v. McClung, 789 F.2d 386, 391 (6th Cir. 1986).
5
        In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting Smith v. Van Gorkom, 488 A.2d
        858, 872 (Del. 1985)); see also In re ASARCO, L.L.C., 650 F.3d 593, 601 (5th Cir. 2011) (“The business
        judgment standard in section 363 is flexible and encourages discretion.”); GBL Holding Co.v.
        Blackburn/Travis/Cole, Ltd., 331 B.R. 251, 254 (Bankr. N.D. Tex. 2005) (“Great judicial deference is
        given to the [t]rustee’s exercise of business judgment” [in approving a proposed sale under section 363].).
        Therefore, any party objecting to HBT’s proposed sale must make a showing of “bad faith, self-interest or
        gross negligence.” In re Integrated Res., Inc., 147 B.R. at 656 (citing Smith v. Van Gorkom, 488 A.2d 858,
        872-73 (Del. 1985)); see also Comm. of Asbestos-Related Litigants v. Johns-Manville Corp. (In re Johns-
        Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D. N.Y. 1986) (“Where the debtor articulates a reasonable
        basis for its business decisions (as distinct from a decision made arbitrarily or capriciously), courts will
        generally not entertain objections to the debtor’s conduct.”).


FRANKIE V’S KITCHEN SALE MOTION                                                                              PAGE 6
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                    Entered 07/03/19 16:24:19            Page 7 of 16



           18.     In determining whether a proposed § 363(b)(1) sale satisfies the “business

judgment standard,” courts consider the following: (a) whether a sound business justification

exists for the sale; (b) whether adequate and reasonable notice of the sale was given to interested

parties; (c) whether the price is fair and reasonable; and (d) whether the parties have acted in

good faith. 6 The Debtor will show that the proposed sale satisfies all these factors.

           19.     First, the Debtor has proposed the Sale of its Assets after thorough consideration

of all viable alternatives and has concluded that the Sale is supported by a number of sound

business reasons. In particular, the Debtor submits that the facts described above support an

expeditious Sale of its Assets to preserve value for the estate and provide a strong business

justification for the Sale of its Assets. The Debtor believes that the best way to maximize value

to the estate and the creditors thereof is through the Sale to the Purchaser.

           20.     Second, the Debtor will have provided notice of this Sale Motion under the

circumstances described above. The Debtor submits that that such notice constitutes adequate

and reasonable notice to interested parties. Additionally, the Debtor will contact any other parties

that may have expressed interest in the Debtor’s Assets to inform such parties of the proposed

Sale to the Purchaser. The Debtor believes that a more extended process may harm the recovery

to its estate and the creditors thereof.

           21.     Third, the value to be received by the Debtor for its Assets is the highest possible

value under the circumstances. Prior to the Sale Hearing, the proposed Sale to the Purchaser will

be subject to higher and better offers should the Debtor receive any such offers from interested

parties.



6
           See, e.g., In re N. Am. Techs. Group, Inc., 2010 Bankr. LEXIS 5834, *7 (Bankr. E.D. Tex. Aug. 16, 2010)
           (citing In re Condere, 228 B.R. 615, 626 (Bankr. S.D. Miss. 1998)); In re Delaware & Hudson Ry. Co.,
           124 B.R. 169, 176 (D. Del. 1991); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987).

FRANKIE V’S KITCHEN SALE MOTION                                                                           PAGE 7
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                   Entered 07/03/19 16:24:19              Page 8 of 16



        22.     Fourth, the Debtor believes that the purchase price to be obtained for the Debtor’s

Assets is fair and reasonable. Further, the Debtor will show at the Sale Hearing that the proposed

Sale to the Purchaser was negotiated in good faith. Each party will have been represented by

counsel throughout the transaction. For the foregoing reasons, the Debtor submits that the

approval of the proposed Sale is appropriate and warranted under § 363 of the Bankruptcy Code.

        B.      The Sale of the Assets Will Be Free and Clear of Liens, Claims,
                Encumbrances, and Interests.

        23.     Section 363(f) of the Bankruptcy Code authorizes a debtor to sell assets free and

clear of liens, claims, interests, and encumbrances in property of an entity other than the estate if

                (i)      applicable nonbankruptcy law permits a sale of such property free and
                         clear of such interest;

                (ii)     such entity consents;

                (iii)    such interest is a lien and the price at which such property is to be sold is
                         greater than the value of all liens on such property;

                (iv)     such interest is in bona fide dispute; or

                (v)      such entity could be compelled, in a legal or equitable proceeding, to
                         accept a money satisfaction of such interest.7

Because section 363(f) of the Bankruptcy Code is drafted “in the disjunctive,” satisfaction of any

one of its five (5) requirements will suffice to permit the sale of the Assets “free and clear” of

liens and interests.8




7
        11 U.S.C. § 363(f).
8
        In re Nature Leisure Times, LLC, 06-41357, 2007 WL 4554276, at *3 (Bankr. E.D. Tex. Dec. 19, 2007);
        see also Michigan Employment Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930
        F.2d 1132, 1147 n.24 (6th Cir. 1991) (stating that Bankruptcy Code section 363(f) is written in the
        disjunctive; holding that the court may approve the sale “free and clear” provided at least one of the
        subsections of Bankruptcy Code section 363(f) is met); In re Dundee Equity Corp., No. 89-B-10233, 1992
        WL 53743, at *4 (Bankr. S.D. N.Y. Mar. 6, 1992) (“[S]ection 363(f) is in the disjunctive, such that the sale
        free of the interest concerned may occur if any one of the conditions of § 363(f) have been met.”); In re
        Bygaph, Inc., 56 B.R. 596, 606 n.8 (Bankr. S.D. N.Y. 1986).


FRANKIE V’S KITCHEN SALE MOTION                                                                             PAGE 8
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                   Entered 07/03/19 16:24:19               Page 9 of 16



       24.      With regard to the Sale of the Assets to the Purchaser, the Debtor believes that at

least one of the tests in § 363(f) will be satisfied. In particular, the Debtor believes that §

363(f)(2) will be met because the Debtor’s primary secured creditor, whose liens will attach to

the proceeds from the Sale of the Assets to the same extent and priority as such liens exist in the

Assets, consents to the proposed Sale.

       C.       The Purchaser Is Entitled to Protections as a Good-Faith Purchaser

       25.      This Court has upheld § 363 purchase agreements “negotiated, proposed, and

entered into … in good faith, without collusion … [resulting from] arm’s-length bargaining with

… parties represented by independent counsel.”9 A sale to a good-faith purchaser cannot be

avoided under § 363(m), unless the sale authorization was stayed pending appeal. 10 However,

“[t]he trustee may avoid a sale … if the sale price was controlled by an agreement among

potential bidders….”11 Additionally, for the sale to be considered in good-faith, consideration

must: (1) be fair and reasonable; (2) be the highest and best offer for the property, and; (3)

constitute reasonably equivalent value, fair value, and fair consideration.12

       26.      The Debtor will show at the Sale Hearing that it negotiated the APA at arm’s-

length, in good faith, to achieve the best offer for the Assets. The Debtor will show that the

Purchaser was represented by counsel throughout such negotiations, and that the Purchaser is not

an affiliate or insider of the Debtor or otherwise related to the Debtor. Moreover, any equity

ownership or future compensation offered to the Debtor’s insiders will be disclosed to this Court



9
       In re TriDimension Energy, L.P., 2010 Bankr. LEXIS 4838, *13 (Bankr. N.D. Tex. Nov. 19, 2010).
10
       See 11 U.S.C. § 363(m) (“The reversal or modification of an authorization under subsection (b) of this
       section of a sale … does not affect the validity of [the] sale … to an entity that purchased … the property in
       good faith….”).
11
       Id. § 363(n).
12
       TriDimension, 2010 Bankr. LEXIS 4838 at *13.

FRANKIE V’S KITCHEN SALE MOTION                                                                              PAGE 9
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                 Entered 07/03/19 16:24:19             Page 10 of 16



at the Sale Hearing. As such, the Debtor will show that the Purchaser is entitled to the

protections of a good-faith purchaser under § 363(m) of the Bankruptcy Code, and none of the

applicable asset purchase agreement(s) constitutes an avoidable transaction pursuant to § 363(n).

        27.     Further, the Debtor submits that any agreement executed with or related to the

Sale of its Assets to the Purchaser will provide substantial value to the bankruptcy estate because

it will facilitate an efficient and valuable disposition of its Assets for fair and reasonable

consideration. 13

        D.      The Debtor May Enter into the APA with the Purchaser or Any Other
                Executed Agreement Related to or Associated with the Sale of the Assets.

        28.     In connection with a sale of substantially all of a debtor’s assets, courts routinely

approve entry into asset purchase agreements.14 The Debtor will show that the APA has been

negotiated at arm’s length and that the Debtor utilized its business judgment in an attempt to

maximize the recovery to its estate.

        E.      Assumption And Assignment of Certain Executory Contracts and Unexpired
                Leases Is Authorized By Section 365 of The Bankruptcy Code.

        29.     Sections 365(a) and (b) of the Bankruptcy Code authorize a debtor-in-possession

to assume, subject to the court’s approval, executory contracts or unexpired leases of the

13
        See In re TriDimension Energy, L.P., 2010 Bankr. LEXIS 4838, at *9 (finding that reasonably equivalent
        value existed under the Bankruptcy Code); Mellon Bank, NA. v. Metro Communications, Inc., 945 F.2d 635
        (3d Cir. 1991) (same), cert. denied, 503 U.S. 937 (1992); see also Mellon Bank, N.A. v. Official Comm. of
        Unsecured Creditors (In re R.M.I., Inc.), 92 F.3d 139 (3d Cir. 1996); Salisbury v. Texas Commerce Bank-
        Houston, N.A. (In re WCC Holding Corp.), 171 B.R. 972, 984 (Bankr. N.D. Tex. 1994) (reasonably
        equivalent value under Texas law) (citing Besing v. Hawthorne (In re Besing), 981 F.2d 1488, 1495 (5th
        Cir.), cert. denied. 510 U.S. 821 (1993) and Southmark Corp. v. Riddle (In re Southmark Corp.), 138 B.R.
        820, 829 (Bankr. N.D. Tex. 1992)); In re China Resource Prod. Ltd. v. Favda Intern., Inc., 856 F. Supp.
        856, 866 (D. Del. 1994) (citing Geyer v. Ingersoll Publications Co., 621 A.2d 784, 792 (Del. Ch. 1992)).
14
        See, e.g., In re Tridimension Energy, L.P., 2010 WL 5209233, at *2 (Bankr. N.D. Tex. Oct. 29, 2010)
        (approving the debtor’s proposed asset purchase agreement); In re Enron Corp., No. 01-16034, 2002 WL
        32154269, at *4 (Bankr. S.D. N.Y. Apr. 24, 2002). Such agreements are approved if they are an exercise of
        the debtor’s sound business judgment. See, e.g., Tridimension Energy, 2010 WL 5209233, at *2 (finding
        that “the Debtors have demonstrated a compelling and sound business justification” for approval of the
        proposed asset purchase agreement); In re Decora Indus., Inc., No. 00-4459, 2002 WL 32332377, at *5
        (Bankr. D. Del. May 17, 2002); In re Arlco, Inc., 239 B.R. 261, 265 (Bankr. S.D. N.Y, 1999).


FRANKIE V’S KITCHEN SALE MOTION                                                                         PAGE 10
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                 Entered 07/03/19 16:24:19              Page 11 of 16



debtor.15 In turn, section 365(b)(1) of the Bankruptcy Code codifies the requirements for

assuming an unexpired lease or executory contract of a debtor, providing as follows:

               (b)(1) If there has been a default in an executory contract or
               unexpired lease of the debtor, the trustee may not assume such
               contract or lease unless, at the time of assumption of such contract
               or lease, the trustee

                        (A)      cures or provides adequate assurance that the trustee
                                 will promptly cure, such default …;

                        (B)      compensates, or provides adequate assurance that
                                 the trustee will promptly compensate, a party other
                                 than the debtor to such contract or lease, for any
                                 actual pecuniary loss to such party resulting from
                                 such default; and

                        (C)      provides adequate assurance of future performance
                                 under such contract or lease.16

       30.     In analyzing whether the assumption or rejection of an executory contract or

unexpired lease pursuant to § 365(a) should be approved, courts apply the “business-judgment”

test, which requires a determination that the requested assumption or rejection be “advantageous

to the estate and the decision be based on sound business judgment.”17 Courts generally will not

second-guess a debtor’s business judgment concerning the assumption of an executory




15
       See generally 11 U.S.C. § 365(a) and (b); In re Idearc Inc., 423 B.R. 138, 162 (Bankr. N.D. Tex. 2009)
       (recognizing that, “[u]nder section 365 of the Bankruptcy Code, a debtor may assume an executory contract
       or unexpired lease”); In re Jamesway Corp., 201 B.R. 73, 76 (Bankr. S.D. N.Y. 1996).
16
       11 U.S.C. § 365(b)(1).
17
       In re McCommas LFG Processing Partners, LP, 07-32219-HDH-11, 2007 WL 4234139, at *14 (Bankr.
       N.D. Tex. Nov. 29, 2007). See, e.g., In re Group of Institutional Investors, Inc. v. Chicago, Milwaukee, St.
       Paul and Pac. R.R. Co., 318 U.S. 523, 550 (1943) (“The question [of assumption] is one of business
       judgment.”); In re Idearc, Inc., 423 B.R. at 162 (“Courts apply the ‘business judgment test’ [to a debtor’s
       decision to assume and executory contract or lease], which requires a showing that the proposed course of
       action will be advantageous to the estate….”); Orion Pictures Corp. v. Showtime Networks, Inc. (In re
       Orion Pictures Corp.), 4 F.3d 1095, 1098-99 (2d Cir. 1993) (holding that, when deciding whether to grant a
       motion to assume, a court must put itself in the trustee’s position and determine whether such assumption
       would be a good decision or a bad one).


FRANKIE V’S KITCHEN SALE MOTION                                                                           PAGE 11
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                  Entered 07/03/19 16:24:19               Page 12 of 16



contract.18

       31.      Here, the Debtor’s assumption and assignment of the Designated Contracts to the

Purchaser meets the business-judgment standard and satisfies the requirements of § 365 of the

Bankruptcy Code. As discussed above, the Sale contemplated by this Sale Motion will provide

significant benefit to the Debtor and its estate. Because the Debtor cannot obtain the benefits of

the Sale without the assumption and assignment of the Designated Contracts, the assumption of

these Designated Contracts is undoubtedly a sound exercise of the Debtor’s business judgment.

       32.      Further, a debtor-in-possession may assign an executory contract or an unexpired

lease of the debtor if it assumes the agreement in accordance with § 365(a), and provides

adequate assurance of future performance by the assignee, “whether or not there has been a

default” under the agreement. 11 U.S.C. § 365(f)(2). Significantly, among other things, adequate

assurance may be provided by demonstrating the assignee’s financial health and experience in

managing the type of enterprise or property assigned. 19 The meaning of “adequate assurance of

future performance” depends on the facts and circumstances of each case, but it should be given

“practical, pragmatic construction.”20



18
       See In re McCommas LFG Processing Partners, LP, 2007 WL 4234139, at *15 (“In the absence of a
       showing of bad faith or an abuse of business discretion, the debtor’s business judgment will not be altered.”
       (citing NLRB v. Bildisco & Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir.), aff'd, 465 U.S. 513 (1984))).
       See, e.g., In re Paolo Gucci, 193 B.R. 411, 414 (S.D.N.Y. 1996); Sharon Steel Corp. v. National Gas Fuel
       Distrib. Corp. (In re Sharon Steel Corp.), 872 F.2d 36, 40 (3d Cir. 1989); In re III Enter., Inc., 163 B.R.
       453, 469 (Bankr. E.D. Pa. 1994) (“Generally, a court will give great deference to a debtor’s decision to
       assume or reject an executory contract. A debtor need only show that its decision to assume or reject the
       contract is an exercise of sound business judgment – a standard which we have concluded many times is
       not difficult to meet.”).
19
       See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D. N.Y. 1986) (stating that adequate assurance
       of future performance is present when the prospective assignee of a lease from the debtor has financial
       resources and has expressed willingness to devote sufficient funding to the business in order to give it a
       strong likelihood of succeeding); In re Old S. Coors, 27 B.R. 923, 926 (Bankr. N.D. Miss. 1983) (finding
       that the assignees’ “long and successful business experience and financial strength” satisfied the
       “reasonable standards of adequate assurance of future performance”).
20
       In re Liljeberg Enters, Inc., 304 F.3d 410, 438-39 (5th Cir. 2002) (“[T]o determine if the debtor in
       possession has provided ‘adequate assurance of future performance’… courts must look to ‘factual

FRANKIE V’S KITCHEN SALE MOTION                                                                            PAGE 12
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                  Entered 07/03/19 16:24:19             Page 13 of 16



        33.     Here, all monetary defaults that must be cured (the “Cure Costs”) under § 365(b)

as a pre-condition to the assumption and assignment of the Designated Contracts21 will be cured

prior to the proposed closing. At the Sale Hearing, the Debtor will demonstrate to the satisfaction

of this Court that the Purchaser has sufficient assets to continue performance under any

Designated Contract. Therefore, the Sale Hearing will provide this Court and other interested

parties with the opportunity to evaluate and, if necessary, challenge the ability of that offeror to

provide adequate assurance of future performance under the Designated Contracts. Accordingly,

the Debtor submits that the assumption and assignment of the Designated Contracts as set forth

herein should be approved.

        34.     To assist in the assumption, assignment, and sale of the Designated Contracts, the

Debtor requests that the Bankruptcy Court enter an order providing that anti-assignment

provisions in the Designated Contracts shall not restrict, limit, or prohibit the assumption,

assignment, and sale of the Designated Contracts and are deemed and found to be unenforceable

anti-assignment provisions within the meaning of § 365(f) of the Bankruptcy Code.

        35.     Section 365(f)(1) of the Bankruptcy Code permits a debtor-in-possession to assign

unexpired leases and executory contracts free from such anti-assignment restrictions, providing,

in pertinent part, that:

                [N]otwithstanding a provision in an executory contract or
                unexpired lease of the debtor, or in applicable law, that prohibits,
                restricts, or conditions the assignment of such contract or lease, the



        conditions,’ including ‘consider[ation of] whether the debtor’s financial data indicated its ability to
        generate an income stream sufficient to meet its obligations, the general economic outlook in the debtor’s
        industry, and the presence of a guarantee.”) (internal citations omitted); EBG Midtown South Corp. v.
        McLaren/Hart Environmental Eng’g. Corp. (In re Sanshoe Worldwide Corp.), 139 B.R. 585, 592
        (S.D.N.Y. 1992) (citations omitted), aff’d, 993 F.2d 300 (2d Cir. 1993).
21
        The Sales Procedures Order established a fair and efficient process by which the Debtor will timely satisfy
        the requirements for assumption and assignment of Designated Contracts as requested in this Sale Motion.

FRANKIE V’S KITCHEN SALE MOTION                                                                           PAGE 13
Case 19-31717-sgj11 Doc 83 Filed 07/03/19                  Entered 07/03/19 16:24:19              Page 14 of 16



               trustee may assign such contract or lease under paragraph (2) of
               this subsection . . . .22

       36.      By operation of law, § 365(f)(1) invalidates provisions that prohibit, restrict, or

condition assignment of an executory contract or unexpired lease.23 Section 365(f)(3) goes

beyond the scope of § 365(f)(1) by prohibiting enforcement of any clause creating a right to

modify or terminate the contract or lease upon a proposed assumption or assignment thereof.24

       37.      Other courts have recognized that provisions that have the effect of restricting

assignments also cannot be enforced.25 Similarly, in In re Mr. Grocer, Inc., the court noted that:

               [The] case law interpreting § 365(f)(1) of the Bankruptcy Code
               establishes that the court does retain some discretion in
               determining that lease provisions, which are not themselves ipso
               facto anti-assignment clauses, may still be refused enforcement in
               a bankruptcy context in which there is no substantial economic
               detriment to the landlord shown, and in which enforcement would
               preclude the bankruptcy estate from realizing the intrinsic value of
               its assets.26

Thus, the Debtor requests that any anti-assignment provisions be deemed not to restrict, limit, or

prohibit the assumption, assignment, and sale of the Designated Contracts and be deemed and


22
       11 U.S.C. § 365(f)(1).
23
       See In re Pin Oaks Apartments, 7 B.R. 364, 367 (Bankr. S.D. Tex. 1980) (finding that § 365(f)(1) grants the
       debtor “rights to assign a lease to a third party who becomes fully liable thereunder, notwithstanding any
       contrary contractual provisions which restrict, prohibit or condition any such assignment”). See, e.g.,
       Coleman Oil Co., Inc. v. The Circle K Corp. (In re The Circle K Corp.), 127 F. 3d 904, 910-11 (9th Cir.
       1997) (“[N]o principle of bankruptcy or contract law precludes us from permitting the Debtors here to
       extend their leases in a manner contrary to the leases’ terms, when to do so will effectuate the purposes of
       section 365.”).
24
       See, e.g., In re Jamesway Corp., 201 B.R. 73 (Bankr. S.D. N.Y. 1996) (finding that § 365(f)(3) prohibits
       enforcement of any lease clause creating right to terminate lease because it is being assumed or assigned,
       thereby indirectly barring assignment by debtor; all lease provisions, not merely those entitled anti-
       assignment clauses, are subject to court’s scrutiny regarding anti-assignment effect).
25
       See In re Rickel Home Centers, Inc., 240 B.R. 826, 831 (D. Del. 1998) (“In interpreting Section 365(f),
       courts and commentators alike have construed the terms to not only render unenforceable lease provisions
       which prohibit assignment outright, but also lease provisions that are so restrictive that they constitute de
       facto anti-assignment provisions.”); see also In re U.L Radio Corp., 19 B.R. 537, 543 (Bankr. S.D. N.Y.
       1982) (“Any lease provision, not merely one entitled ‘anti-assignment clause,’ would be subject to the
       court’s scrutiny regarding its anti-assignment effect.”).
26
       77 B.R. 349, 354 (Bankr. D. N.H. 1987).

FRANKIE V’S KITCHEN SALE MOTION                                                                            PAGE 14
Case 19-31717-sgj11 Doc 83 Filed 07/03/19            Entered 07/03/19 16:24:19         Page 15 of 16



found to be unenforceable anti-assignment provisions within the meaning of section 365(f) of the

Bankruptcy Code.

       F.      Cause Exists To Eliminate Any Stay Imposed By The Bankruptcy Rules.

       38.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property ... is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.”27 Bankruptcy Rule 6006 provides that an “order authorizing the trustee

to assign an executory contract or unexpired lease under § 365(f) is stayed until the expiration of

14 days after entry of the order, unless the court orders otherwise.”28

       39.     The Debtor requests that the Sale Order be effective immediately, thereby

waiving the 14-day stays imposed by Bankruptcy Rules 6004 and 6006. These waivers or

eliminations of the 14-day stays are necessary for the Sale to close as expeditiously as possible.

The Debtor respectfully submits that it is in the best interest of its estate to close the Sale as soon

as possible after all closing conditions have been met or waived. Accordingly, the Debtor

requests that the Court eliminate the 14-day stays imposed by Bankruptcy Rules 6004 and 6006.

       G.      The Proposed Break-Up Fee is Reasonable Under the Circumstances.

       40.     In the event that the proposed Sale to the Purchaser does not close on or before

July 24, 2019—whether as a result of the receipt of a higher or better offer or some other

reason—the Debtor has proposed to pay the Purchaser the Break-Up Fee as compensation for the

time and expense it will have incurred in being involved in this Sale process. The Debtor

believes that under the circumstances, the Break-Up Fee, which represents approximately 2% of

the proposed purchase price by the Purchaser, is reasonable. The Debtor notes that the proposed



27
       Fed. R. Bankr. P. 6004(h).
28
       Fed. R. Bankr. P. 6006(d).

FRANKIE V’S KITCHEN SALE MOTION                                                                PAGE 15
Case 19-31717-sgj11 Doc 83 Filed 07/03/19          Entered 07/03/19 16:24:19       Page 16 of 16



Sale Order attached hereto does not reference the Break-Up Fee, since such order would only be

entered upon approval of the Sale to Purchaser, in which case the Break-Up Fee would not be

paid.

        WHEREFORE, the Debtor respectfully requests that this Court enter the proposed Sale

Order and award the Debtor such other and further relief as this Court deems just and proper.

DATED: July 3, 2019                          Respectfully submitted by:

                                             /s/ Mark C. Moore
                                             Stephen A. McCartin (TX 13374700)
                                             Mark C. Moore (TX 24074751)
                                             Melina T. Bales (TX 24106851)
                                             FOLEY GARDERE
                                             FOLEY & LARDNER LLP
                                             2021 McKinney Avenue, Suite 1600
                                             Dallas, TX 75201
                                             Telephone: (214) 999-3000
                                             Facsimile: (214) 999-4667
                                             smccartin@foley.com
                                             mmoore@foley.com
                                             mbales@foley.com

                                             PROPOSED COUNSEL TO DEBTOR
                                             FRANKIE V’S KITCHEN, LLC


                                CERTIFICATE OF SERVICE

       I hereby certify that, on July 3, 2019, a true and correct copy of the foregoing document
was served electronically by the Court’s PACER system.

                                                    /s/ Mark C. Moore
                                                    Mark C. Moore




FRANKIE V’S KITCHEN SALE MOTION                                                           PAGE 16
